Citation Nr: 1409958	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-37 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for lumbar spine disability. 

2.  Entitlement to an initial compensable evaluation prior to August 23, 2013 for radiculopathy in the right lower extremity. 

3.  Entitlement to an evaluation in excess of 10 percent since August 23, 2013 for radiculopathy in the right lower extremity.
 
4.  Entitlement to an initial compensable evaluation prior to August 23, 2013 for radiculopathy in the left lower extremity. 

5.  Entitlement to an evaluation in excess of 10 percent since August 23, 2013 for radiculopathy in the right lower extremity.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1976 to January 1979 and from June 1979 to January 1990. 

These matters come on appeal before the Board of Veterans Appeals (Board) from rating decisions by the Department of Veteran's Affairs, Regional Office located in Wichita, Kansas (RO).  

In an August 2009 rating decision, the RO continued a 20 percent evaluation for lumbar spine disability with bilateral radiculopathy in the lower extremities.  The Veteran perfected his appeal.  In October 2013, the Board remanded the increased rating claim to the Appeals Management Center (AMC) for additional development.  Pursuant to the remand directives, the Veteran's VA treatment records since 2012 were associated with the claims folder and the Veteran were afforded a November 2013 VA examination to evaluate the severity of his disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  

By the way of a December 2013 rating decision, the AMC awarded the Veteran separate evaluations for his radiculopathy in his right and left lower extremity, with noncompensable evaluations prior to August 23, 2013, and thereafter with 10 percent evaluation each.  Since the spine rating criteria allow for the separate evaluation of any associated objective neurological abnormalities, the bilateral radiculopathy is part and parcel of the claim for increase for the service-connected lumbar spine disability.  38 C.F.R. § 4.71a (2013).  The AMC informed the Veteran that his bilateral radiculopathy remained pending on appeal in a December 2013 supplemental statement of the case (SSOC).  

In a February 2013 rating decision, the RO denied the Veteran's claim for an acquired psychiatric disorder, to include PTSD.  The Veteran has not yet been issued a statement of the case (SOC) on that matter, and the issue is addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  Throughout the entire period under appeal, the Veteran's lumbar spine disability has been manifested by no more than forward flexion limited to 50 degrees, with evidence of painful motion, tenderness, and muscle spasms, but no further limitation of motion on repetitive motion.  There is no evidence of favorable or unfavorable anklyosis or evidence of incapacitating episodes of intervertebral disc disease.

2.  For the period prior to August 23, 2013, the Veteran's radiculopathy in his right lower extremity more closely approximates mild functional impairment. 

3.  For the period prior to August 23, 2013, the Veteran's radiculopathy in his left lower extremity more closely approximates mild functional impairment. 

4.  At no point during the period under appeal has the Veteran's radiculopathy in his right lower extremity been manifested by more than mild functional impairment.  

5.  At no point during the period under appeal has the Veteran's radiculopathy in his left lower extremity been manifested by more than mild functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for an evaluation of 10 percent, and not higher, prior to August 23, 2013 for radiculopathy in the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2013).

3.  The criteria for an evaluation in excess of 10 percent since August 23, 2013 for radiculopathy in the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2013).

4.  The criteria for an evaluation of 10 percent, and not higher, prior to August 23, 2013 for radiculopathy in the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2013).

5.  The criteria for an evaluation in excess of 10 percent since August 23, 2013 for radiculopathy in the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA sent a letter to the Veteran in May 2009 that addressed the notice elements concerning his claim.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the available record includes service treatment records, service personnel records, post-service VA medical treatment reports, and the Veteran's own statements.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

VA provided the Veteran with VA examinations in June 2009 and November 2013, in which the examiners identified the nature and severity of the Veteran's lumbar spine disability, and the examiners reported the clinical findings from the examination.  Both examination reports contain detailed accounts of the Veteran's reported medical history, subjective complaints, and clinical findings as well as contains findings consistent with factors regarding additional functional loss pursuant to 38 C.F.R. § §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

When the veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Lumbar Spine Disability 

The Veteran seeks a higher evaluation for his lumbar spine disability.  He contends that the severity of his symptomatology is more severe than reflected by the currently assigned 20 percent evaluation.  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R.  § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's lumbar spine disability is rated as 20 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine, his disability corresponds to  rated under Diagnostic Code 5237, which pertains to loss of motion of the spine due to lumbar strain.  38 C.F.R. § 4.71a.  

The General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243 provides for the rating of disabilities of the spine.  Under the rating criteria, where the disability is with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

It is noted that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  It is also noted that for VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees (see also 38 C.F.R. § 4.71, Plate V).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The criteria for Intervertebral Disc Syndrome (IVDS) also potentially apply.  Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, for Intervertebral Disc Syndrome.  

The Veteran filed his claim in May 2009.  He described experiencing increased pain and worsening of his disability over the past few years which necessitated additional medical treatment.  A review of the record shows that the Veteran has been evaluated twice by VA in conjunction with his claim.  In addition, VA and private treatment records show considerable treatment for chronic low back pain and radicular pain during the period on appeal.

Private and VA treatment records dated in the year prior to the Veteran's May 2009 claim show that he sought treatment for increased symptomatology in November 2008 and March 2009.  A November 2008 VA emergency treatment note shows that the Veteran presented with complaints of increased low back pain for the past several weeks.  He described the pain as radiating from his lower back down his right leg to his foot with a severity of 10/10.  He denied any history of recent trauma and felt that over-the-counter anti-inflammatories provided some relief.  On clinical evaluation, straight leg test was negative and there was no evidence of tenderness on palpation over lower back.  X-ray film revealed findings of mild degenerative disc disease of the lumbar spine.  He was assessed with low back pain with symptoms of L5 radiculopathy.  He was prescribed pain medication and steroid injection, and he was provided with a sick excuse note for one day.  

A March 2009 VA treatment record shows that the Veteran presented with increased low back pain after he slipped and fell landing on his buttocks.  It was noted that he complained of increasing pain with some radiation to mid-thigh without signs of neurologic involvement.  He walked without difficulty but he described the pain as 10/10 in severity.  Clinical evaluation revealed evidence of lumbar paravertebral spasm and tenderness and a normal neurologic evaluation.

A March 2009 private treatment record shows he sought treatment following a re-injury of his back a week later.  He complained of low back pain with "some popping" in his back, as well as intermittent radicular symptoms.  He reported increased symptomatology with walking.  Clinical evaluation revealed findings of minimal tenderness to palpation and negative straight leg test bilaterally, and no evidence of focal weakness.  An impression of lumbar back pain with intermittent sparse radiculopathy was given.  A private April 2009 MRI report showed findings of consistent with left hemilaminectomy at L5-SI; mild bulging at L1-2, 3-4, and 4-5; small central bulge at T12-L1; and degenerative change.  Clinical evaluation in April 2009 revealed findings consistent with left radiculitis. 

In June 2009, the Veteran was afforded a VA examination to evaluate the severity of his lumbar spine disability.  The examination report shows he complained of constant low back pain and sharp radiating pain to both legs that was on the greater left than right.  He also complained of fatigue, decreased motion, stiffness, weakness, muscle spasms, and pain in his low back.  The Veteran reported treatment with over-the-counter medication 3-4 times daily taking 3-4 tablets and prescribed pain medication at 400 mg daily.  He also reported the use of a heating pad and a back brace for lifting while he is at work.  The Veteran reported precipitating factors are lifting, standing, stooping, bending, and reaching, and alleviating factors are heat and medication.  He felt he had flare-ups in symptoms about four to five times a day that lasted 15 to 30 minutes at a time.  He stated that he has difficulty with prolonged walking or sitting, and that he has had to change his work schedule due to the difficulty with constant standing and walking.  The Veteran reported seeking emergency treatment for back pain in March 2009 and November 2008 for which he was treated and released and took bed rest for one to two days each time.  The Veteran denied any symptoms of numbness, weakness, bladder, bowel, or erectile dysfunction.  

On clinical evaluation, the June 2009 VA examiner observed that the Veteran had an antalgic gait, lumbar lordosis, and abnormal weight bearing.  There was no objective evidence of anklyosis, pain on motion, muscle spasms, tenderness, guarding, or atrophy.  The Veteran had normal muscle strength and reflexes in his lower extremities, but there was evidence of decreased vibratory sensation in both legs.  Straight leg test was negative on both legs, and the examiner observed that the Veteran sat comfortably in a chair.  Range of motion testing revealed that the Veteran had forward flexion limited to 60 degrees and total combined motion limited to 190 degrees.  There was no objective evidence of pain on motion or additional limitation of motion due to repetitive use or pain.  The examiner noted that the Veteran's range of motion demonstrated on clinical examination was normal for him although it was reduced.  The VA examiner found that the "Veteran's body habitus causes physical difficulty for the Veteran in reference to flexion of the lumbar spine in the upright position." The examiner also noted that although the Veteran exhibited decreased vibratory sense to his bilateral lower extremities, these findings were inconsistent with normal physical examination.  Radiological evaluation of the lumbar spine revealed mild degenerative changes of the lumbar spine. 

Subsequent VA treatment records show that the Veteran continued to complain of low back pain with radiating pain down his lower extremities and symptoms of numbness and tingling.  Clinical evaluations revealed evidence of tenderness and limitation of motion, but normal motor, sensory and reflex evaluations.  The Veteran received a series of three epidural steroid injections.  See VA treatment records dated in July 2009 to September 2009.  The Veteran sustained injuries from a motor vehicle accident in June 2010, but findings in the treatment records demonstrate his injuries primarily involved his cervical spine and upper extremities.  A March 2011 VA neurologic consultation report shows that the examining physician observed that the Veteran had "no symptoms at this time and he sits quite comfortably."  Clinical evaluation revealed no neurologic impairments in the lower extremities.  

In August 2012, the Veteran testified before the undersigned during a Board hearing held at the RO.  The Veteran reported that his back pain is constant with numbness in his feet, that he has difficulty walking too far or sitting for a long period of time, and that he has had to change his work schedule due to the inability of constant standing and walking.  He further testified that he received cortisone shots for his back pain and experiences tingling, numbness, and sharp pain in his legs.

Subsequent VA treatment records show that the Veteran continued to complain of increased low back pain as well as numbness and tingling in his feet.  An August 23, 2013 VA MRI report shows that his lumbar spine was evaluated because of complaints of tingling and numbness.  

In November 2013, the Veteran underwent another VA examination to evaluate the severity of his lumbar spine disability. That examination report shows he complained of constant low back pain and sharp, shooting pain down both his legs with associated symptoms of tingling and numbness.  He described the pain in his leg as if his legs were "asleep."  He stated that he takes prescription morphine because of the severity of his pain.  The Veteran stated his security job had been altered so that he could work nights, but his medication made it hard for him to stay awake.  He had difficulty with prolonged sitting and standing.  He denied any flare-ups in symptoms because he felt that his symptoms were constant and severe. 

On physical examination, the November 2013 VA examiner observed objective evidence of tenderness on palpation and para spinous muscle spasms, but no evidence of abnormal gait or spinal contour due to severity of muscle spasms.  Range of motion testing revealed that the Veteran had forward flexion limited to 60 degrees, and he had combined total limitation of motion to 175 degrees.  The examiner noted that the Veteran was able to perform repetitive movement and there was additional limitation of movement to 50 degrees on forward flexion due to pain and to 155 degrees on combined total movement due to pain.  The examiner found that the Veteran had functional loss due to less movement than normal, pain on movement, and interference with sitting and standing because of his lumbar spine disability.  Straight leg raise tests were negative.  There was evidence of decreased muscle strength of 4/5 in both knees and decreased sensation in both lower extremities.  There was no evidence of muscle atrophy.  The Veteran reported he had constant radicular pain and paresthesias that he described as severe.  The examiner found that there was objective evidence to support finding of sciatic root nerve involvement that resulted in mild symptomatology in both legs manifested by decreased sensation and some weakness.  There was evidence of a nonpainful, stable surgical scar that covered an area less than 39 square centimeters.  The examiner noted that the Veteran's disability impacted his ability to work because he had difficulty with prolonged sitting and standing and his pain medication affected his judgment. There was no evidence of prescribed bed rest or incapacitating episodes because of the severity of his disability. 
 
In considering the rating criteria, set forth above, in order for the Veteran to receive the next higher 40 percent disability rating pursuant to the General Rating Formula for Diseases and Injuries of the Spine for a disability of the thoracolumbar spine, there must be evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

The June 2009 VA examination report specifically set forth that forward flexion was 60 degrees, with no objective evidence of painful motion, and in November 2013, forward flexion was limited 50 degrees due to painful motion and pain on repetitive use.  The medical evidence of record shows that the Veteran's forward flexion of the thoracolumbar spine is well above the required limitation of flexion to 30 degrees or less, even after repetitive motion.  Also, the Veteran is not shown to have had ankylosis of the thoracolumbar at any point up to present, even when taking into consideration functional loss due to pain.  See Mitchell, 25 Vet. App. at 33, 43; DeLuca, 8 Vet. App. 202.  Therefore, a disability rating higher than the currently assigned 20 percent does not apply under the general rating formula for spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235.

Additionally, a disability rating higher than that already assigned, based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 202.  Although the 2013 VA examiner noted that the Veteran's range of motion was additionally limited by pain, this has already been contemplated by the 20 percent disability rating for limitation of motion.  Moreover, the VA examiner specifically identified that no more than 50 degrees of limitation of flexion was demonstrated after repetition use.  Thus, the Veteran's functional loss has already been considered in the determination of the proper rating assigned in this case.

Additionally, in order to receive the next higher 40 percent disability rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As noted above, the Veteran indicated in 2009 that he had at most 4 days of bed rest in the preceding 12 months.  In 2013, the Veteran did not report having had incapacitating episodes in the past year, and the 2013 VA examiner specifically noted that there was no evidence of intervertebral disc syndrome.  Moreover, a review of the VA and private treatment records do not reflect that the Veteran was prescribed bed rest by a physician for more than one day in November 2008 because of the severity of his spine disability.  The medical evidence does not demonstrate that he was prescribed bed rest by a physician of total duration of at least four weeks at any point during the period under appeal.  As such, a disability rating higher than the currently assigned 20 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id. 

Nevertheless, the Veteran maintains that his spine disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208(1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  Furthermore, although his symptoms may indeed be worse, the medical evidence of record does not show that they rise to the level that would warrant the assignment of the next higher, 40 percent disability rating. 

The Veteran also is not entitled to a separate compensable disability rating for limitation of motion of the thoracolumbar spine due to degenerative disc disease, which is rated as degenerative arthritis under Diagnostic Code 5003.  Evaluations for distinct disabilities resulting from the same injury may be separately rated as long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban, 6 Vet. App. at 261-62. Limitation of motion of the thoracolumbar spine has been considered and compensated under the 20 percent disability rating already assigned.  To assign a separate disability rating for limitation of the motion of the spine due to degenerative arthritis is not permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5003 and following notes. 

The schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The Veteran has already been awarded separate ratings for radiculopathy in his right and left lower extremities, which is discussed below.  The medical evidence of record has shown that genitourinary evaluations were satisfactory.  There was no evidence of bladder complaints or bowel impairment associated with the Veteran's lumbar spine disability.  While there is evidence of surgical scar associated with the lumbar spine disability, it does not support the assignment of a separate compensable evaluation.  The scar was evaluated as nonpainful, stable, and covers an area of less than 39 square centimeters.  See 38 C.F.R. § 4.118.  As such, there is no other provision under which an additional separate disability rating may be assigned for the Veteran's disability.

The Veteran is entitled to be rated under the code that allows the highest possible disability rating.  After reviewing all pertinent provisions, however, there is no basis on which to assign a higher or separate disability rating.  The preponderance of the evidence is against a disability rating higher than 20 percent for the Veteran's lumbar spine disability.  A staged rating is not appropriate in the present case because the Veteran's symptoms remained constant throughout the course of the period.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Radiculpathy in the Right and Left Lower Extremities

The Veteran is currently assigned separate disability ratings for radiculopathy in his right and left lower extremities.  His disabilities have each been assigned a noncompensable evaluation prior to August 23, 2013, and thereafter each disability has been assigned a 10 percent evaluation under the criteria associated with Diagnostic Code 8520, concerning the sciatic nerve.  Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Disability involving a neurological disorder is ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. 38 C.F.R. §§ 4.120, 4.124a.

The Board finds that the evidence of record shows that the severity of the Veteran's radiculopathy in the right and left lower extremities support the criteria associated with a 10 percent, but not higher, for period prior to August 23, 2013, and do not support an evaluation in excess of 10 percent at any point during the period under appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The record shows that the Veteran has consistently complained of radiating pain with symptoms of tingling and numbness in his right and left lower extremities.  While there have not always been objective symptoms of radiculopathy on clinical examination, he has been assessed with radiculopathy since 2009 by his treating private physician based on his reported symptomatology.  Also, clinical evaluation showed evidence of sensory deficits in both lower extremities during the June 2009 and November 2013 VA examinations.  In addition, in the November 2013 VA examination, the VA examiner assessed the Veteran with mild radiculopathy in both lower extremities based on the clinical findings of decreased sensation and some weakness.   

The Board finds that the Veteran's disabilities in his lower extremities support a mild disability picture warranting the assignment of a 10 percent rating for each leg under Diagnostic Code 8520 for moderate neuritis of the sciatic nerve for the entire period under appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

At no point during the period under appeal does the evidence of record demonstrate moderate or moderately severe disabilities to warrant an evaluation in excess of 10 percent in either leg.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  In this regard, the medical findings only demonstrate some sensory and muscle involvement, which is described as mild, and there is no indication of more severe neurologic involvement to warrant higher evaluations in either of the lower extremities.  38 C.F.R. § 4.124(a).  Moreover, at no point has there been objective evidence of limitation of motion or weakness in his feet so as to be characterized as more than mild symptomatology in other to warrant an evaluation in excess of 10 percent rating under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a.  

In short, after a review of all the evidence of record for the entire period under consideration, the Board finds that ratings of 10 percent, and no more, are warranted for radiculopathy in the right and left lower extremities for the period prior to August 23, 2013, and evaluations in excess of 10 percent are not supported by the record at any point during the period under appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Extraschedular Considerations 

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the Board is cognizant of the Veteran's assertions that his lumbar spine and radiculopathy disabilities impact occupational functioning because of decreased mobility, problems with prolonged standing and walking, and weakness or fatigue.  Nevertheless, the Board considers it unnecessary to refer the Veteran's disabilities for an extraschedular rating as the regular schedular standards obviously address this manifestation loss of motion in the lumbar spine due to pain, weakness, and tenderness as well as neurologic impairment in the due to pain, numbness, tingling and mild sciatic involvement.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Moreover, the competent and credible evidence of record does not otherwise show that the Veteran's lumbar spine and radiculopathy disabilities result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Also, the Board considers it significant that the particular regulatory criteria used to rate the Veteran's service-connected disabilities expressly contemplate functional loss in the assignment of a schedular evaluation.  38 C.F.R. §§ 4.59, 4.71a.   

Accordingly, the Board finds that the Veteran has been reasonably compensated for the impairment attributable to that disability.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).

In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating is unwarranted in this instance.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Total Disability Rating Based Upon Individual Unemployability (TDIU) 

The Board also notes that this case does not raise a claim for a TDIU rating.  At no point during the period under appeal has the Veteran asserted that he is unable to obtain or maintain substantially gainful employment.  He has asserted that his disability causes him significant functional impairment, but this does not amount to claiming unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  Pertinently, the evidence of record shows that the Veteran has maintained employment throughout the period under appeal.


ORDER

Entitlement to an evaluation in excess of 20 percent for lumbar spine disability is denied. 

Entitlement to an initial evaluation of 10 percent, and not higher, prior to August 23, 2013 for radiculopathy in the right lower extremity is granted. 

Entitlement to an evaluation in excess of 10 percent since August 23, 2013 for radiculopathy in the right lower extremity is denied. 

Entitlement to an initial evaluation of 10 percent, and not higher, prior to August 23, 2013 for radiculopathy in the left lower extremity is granted. 

Entitlement to an evaluation in excess of 10 percent since August 23, 2013 for radiculopathy in the left lower extremity is denied. 


REMAND

The January 2014 brief from the Veteran's representative indicates that the veteran filed a timely notice of disagreement to the RO's February 2013 denial of his claim for entitlement to service connection for acquired psychiatric disorder, to include PTSD; it appears that the correspondence in question from the veteran is a July 2013 statement referencing PTSD.  A statement of the case (SOC) pertaining to that issue has not been issued to the Veteran. A remanded is needed in order for the Agency of Original Jurisdiction (AOJ) to issue the Veteran a SOC on that matter.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued).

Accordingly, the case is REMANDED for the following action:

VA should issue a statement of the case (SOC) to the Veteran regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning the claim.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C.  MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


